Citation Nr: 1614064	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  16-04 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUES

Entitlement to payment or reimbursement of private medical expenses incurred at Cape Coral Hospital in Cape Coral, Florida, from November 26, 2014 to December 3, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to November 1956. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 decision letter issued by the VA Medical Center (VAMC) in Bay Pines, Florida.  By that decision, the VAMC denied the payment or reimbursement of private medical expenses incurred at Cape Coral Hospital in Cape Coral, Florida, from November 23, 2014, to December 3, 2015.  The Veteran appealed this decision to the Board. 

In a November 2015 Statement of the Case, the RO found that  payment/reimbursement for medical expenses incurred from the above private facility from November 23, 2014 through November 25, 2014 was warranted.  The denial of reimbursement for the period from November 26, 2014 to December 3, 2015 remains on appeal.  The issue has been recharacterized as indicated on the title page to reflect the dates of the treatment for which payment/reimbursement is still being sought.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

A preliminary review of the record finds that the issue of entitlement to payment or reimbursement of private medical expenses incurred at Cape Coral Hospital in Cape Coral, Florida, from November 26, 2014, to December 3, 2015 is not yet ready for appellate disposition because of an outstanding hearing request by the Veteran. On his VA Form 9, dated December 7, 2015, the Veteran checked the box indicating that he did not want a BVA Hearing.  However, on page two (2), he specifically requested a "Travel Board by Live Video."  In addition, on a Travel Board Election Form, dated December 7, 2015, the Veteran checked the box indicating that he desired a videoconference (VC) hearing with at Veterans Law Judge (VLJ) conducted via his local Regional Office (RO).  In the Remarks section on VA Form 8, Certification of Appeal, the certifying VA official indicated that the Veteran had requested a "Travel Board Live Videoconference."  (See VA Form 8, Certification of Appeal, dated January 7, 2016).  Finally, in a February 2016 statement to the Board, the Veteran's representative clearly indicated that the Veteran desired a VC hearing before a VLJ at a local RO.  (See Veteran's representative's February 2016 written statement to the Board).  Thus, the Veteran has clearly requested a video conference hearing before a Veterans Law Judge on his medical reimbursement claim.  This request has not been withdrawn.  He is entitled to a hearing on appeal in these matters, and his request must be honored.  38 C.F.R. § 20.700 (2015).  Therefore, the appeal must be remanded so the Veteran can be scheduled for a VC hearing on the above-cited issue as requested.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing on the issue of entitlement to payment or reimbursement of private medical expenses incurred at Cape Coral Hospital in Cape Coral, Florida, from November 26, 2014, to December 3, 2015.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

